DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


    PNG
    media_image1.png
    325
    578
    media_image1.png
    Greyscale

Claim Objections
Claim 16 is  objected to because of the following informalities:
  Claim 16 presently states: “16. The drug compounding system of claim 15 wherein …”  .  Claim 16 appears to have an clerical error in the preamble referring to claim 15 which has omitted “tubing assembly” instead uses “system” which contracts the preamble invention of parent claim 15 of “ 15. The drug compounding tubing assembly .. “.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 16 incorrectly defines parent 15 as a “compounding system” instead of a “tubing assembly”.  It is unclear if claim 16 is now a compounding system instead of a tubing assembly.  It is unclear if the preamble of Claim 16 structurally redefines the scope of the invention as a “compounding system” instead of the parent claim 15 of a “tubing assembly”


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-11, and 17  is/are rejected under 35 U.S.C. 103 as obvious over MAGLIOCHETTI et al (US 5729653) in view of LYNN et al (US 6171287).
The MAGLIOCHETTI anticipates at least the following 
	Regarding at least claim 1. A drug compounding tubing assembly comprising:
central tubing section (20) sized for receipt (as a functional use)  by a (unclaimed) peristaltic pump, the central tubing section providing a tubing wall surrounding a lumen (22)  and having a first compliancy for flexure (when in use) by the peristaltic pump; 

    PNG
    media_image2.png
    980
    779
    media_image2.png
    Greyscale

		a branch connector (at 16, y-connector) communicating with a first end of the central tubing section to provide conduits from the lumen of the central tubing section to first and second branches; 

first and second branch tubing sections (left and right tubing sides of Y-connector between left 16/14, right 16/14 in fig 1A) joining the first and second branches of the branch connector and having a second compliancy 
		
IV bag spikes (14, 14) attached to ends of the first and second branch tubing sections (left 16/14, right 16/14) adapted for (function as an) attachment to a (unclaimed) first and second IV bags to (operate in function to) communicate between volumes of the first and second IV bags and lumens of the first and second branch tubing sections; 

and 
	

Regarding at least claim 1, The MAGLIOCHETTI reference discloses all of the recited subject matter as discussed above however is silent as to the material compliancy of the 1st and 2nd branches of the “y-connector” tubes, and having an additional separate cap connector. In particular the features of: 1) first and second branch tubing sections … and having a second compliancy less than the first compliancy; 2) a medicament cap connector communicating with a second end of the central tubing section and adapted to be releasably attached to a medicament container  to communicate between a volume of the medicament container and the lumen of the central tubing section.
Regarding the first issue of the relative material characteristic (i.e. compliancy) in comparison of the separate 1st and 2nd branches of the tubing from the Y connector. It is known in the art that medical tubing inherently as a compliancy characteristic such as flexibility and bending compliance which is a physical property directly related to the tubing size diameter and chosen tubing strength or material. Absent any evidence of criticality of flexure compliancy in an operative effect of an unexpected result of the instant invention of the “tubing assembly”, it would have been obvious to modify and choose an appropriate relative material compliancy of both the 1st and 2nd branch tubing by choosing an appropriate material for the ease handling 
    PNG
    media_image3.png
    1055
    967
    media_image3.png
    Greyscale

Regarding the 2nd issue of a provision of a cap connector, The LYNN (et al) reference teaches in the art of medical equipment and tubing between IV bags and medical containers that a medical tubing may be provided with a cap 612a in figure 26, col 26, line 45-65 in cooperation with a lumen and septum valuing 634 to allow the ability for selective connection of the tubing with other medical elements for medical fluid delivery.  In view of LYNN it would have been obvious to one of ordinary skill in the art of medical tubing systems and medical tubing delivery assemblies to further provide a medicament cap to the end of the tubing for a selective connection and/or covering for accessibility of the tube pathway with a connected container.

Regarding claim 7 and claim 8 as to the materials of the tubing being a silicone rubber tubing (instant claim 7), and tubing sections are polyvinylchloride (PVC) tubing (instant claim 8), absent any unexpected result to the tubing assembly a choice of the particular material would have been an obvious choice of mechanical design in consideration of tube wear, flexibility, strength and medical material grade considerations whereby it would have merely involved a choice of appropriate material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 9
Regarding claim 10, as to the addition of provide conduits from the lumen of the central tubing section to third and fourth branches.  [It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide additional branches to the tubing to allow a duplication of branched flows between multiple fluid processing elements and containers to that the effect may be multiplied in the same manner as originally taught by the MAGLIOCHETTI prior art in the usage of a combination of tubing elements and a branch connector to provide a branching of fluid flow(s), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 11, as to the connection between elements of the “tubing assembly” is connected together wherein the central tubing section, branch connector, first and second branch tubing sections, IV bag spikes, and medicament cap connector are factory sealed together.    It would have been obvious to one having ordinary skill in the art at the time the invention was made to Describe modification and seal and integrate the elements together into one piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  See also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and MPEP 2144.04, V., B (Making Integral).

Regarding claim 17, note that there is a second end of the central tubing section  communicating with a first connector (14) adapted for use for attachment to a medicament vial (IV bag), the first branch tubing communicating (on the Y-connector) with a second connector (14) adapted for attachment to an IV bag, and the second branch tubing (20) communicating with a third connector (22) adapted and capable for use for attachment to a mixture receiving bag (if so desired for attached use).  

Claim(s) 3-6 is/are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over MAGLIOCHETTI et al (US 5729653) in view of LYNN et al (US 6171287) as applied to claim 1 above and in further view of HOWLETT et al (US 2014/0046271) .
Regarding claims 3-5, the MAGLIOCHETTI et al (US 5729653) in view of LYNN et al (US 6171287) as modified in the discussion above discloses all of the recited subject matter of the claims, however is silent as to the particular features of the end connectors of the tubing assembly being in particular, (instant claim 3) wherein the medicament cap connector has a siphon tube (i.e. needle) extending into the medicament vial when the first connector is attached to the medicament vial; (instant claim 4) the medicament cap connector is a spike adapted for attachment to the medicament container and further alternately being vented or unvented (of instant claims 5 or claim 6).  

    PNG
    media_image4.png
    808
    1208
    media_image4.png
    Greyscale

The HOWLETT (et al) reference in para [0037] discusses and is a showing of evidence in the art of medical tubing assemblies for medical treatment systems that it is known to have connector structures in combination with the tubing 62 such as “syringe ports, IV bag spikes, or luer fittings”.  This establishes these elements as known functional equivent choices to connector structures.  
See MPEP 2144.06    Art Recognized Equivalence for the Same Purpose [R-08.2012] II.    SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
In view of the teaching of HOWLETT within the medical tubing art that syringe ports, IV bag spikes, or luer fittings are connectors which may be brought in combination to the working tubing system, it would have been obvious to substitute for the IV connector and/or Luer of MAGLIOCHETTI with syringe ports (i.e. siphon tube syringe needle connection), IV bag spikes (spike which are known in the art to have usages with or without a vent), so that the connection at the ends of the tubing assembly may be attached in a more suitable manner for the differing known art types of medical tubing connection mechanism styles.


Allowable Subject Matter
Claims 12-15  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY G SOOHOO whose telephone number is (571)272-1147.  The examiner can normally be reached on Mon - Fri, 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571 727 1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TONY G SOOHOO
Primary Examiner
Art Unit 1774



/TONY G SOOHOO/Primary Examiner, Art Unit 1774